NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              _________________

                                    No. 12-1652
                                 _________________

                                AMADOU KAMARA,
                                        Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                        Respondent
                   ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A089-082-774)
                    Immigration Judge: Honorable Mirlande Tadal
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 6, 2012

              Before: AMBRO, HARDIMAN and ROTH, Circuit Judges

                           (Opinion filed November 8, 2012)
                                 _________________

                                     OPINION
                                 _________________
PER CURIAM

      Amadou Kamara petitions for review of a decision of the Board of Immigration

Appeals (BIA). For the reasons below, we will deny the petition for review.

      Kamara, a citizen of Guinea, entered the United States in March 2008 using a

fraudulent travel document. On March 10, 2008, Kamara was charged as removable as
an alien who sought to procure an immigration benefit through misrepresentation or fraud

and as an alien who is not in possession of a valid entry document. Kamara conceded

removability on the latter charge and applied for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT). He argued that he would be

persecuted based on his political beliefs or tortured if removed to Guinea. After a

hearing, an Immigration Judge found Kamara not credible and denied relief. On appeal,

the BIA remanded the matter for a new credibility determination after concluding that the

IJ had made two errors in her determination. The BIA noted that the IJ had also given

numerous other valid reasons for the adverse credibility determination. On remand, the

IJ again found Kamara not credible. On appeal, the BIA upheld the adverse credibility

finding and dismissed the appeal. It also noted that Kamara had not provided

corroborating evidence to support his claim. Kamara, who had been represented by

counsel, filed a pro se petition for review.

       We have jurisdiction under 8 U.S.C. § 1252. To establish eligibility for asylum,

Kamara needed to demonstrate either past persecution or a well-founded fear of future

persecution on account of race, religion, nationality, membership in a particular social

group, or political opinion. See Wang v. Gonzales, 405 F.3d 134, 138 (3d Cir. 2005). If

credible, an alien’s testimony by itself can satisfy the burden to establish a claim for

relief. Butt v. Gonzales, 429 F.3d 430, 433 (3d Cir. 2005). An adverse credibility

determination is a factual finding that, if supported by reasonable, substantial, and

probative evidence, will be upheld. Abulashvili v. Att’y Gen., 663 F.3d 197, 202 (3d Cir.
                                               2
2011). We must uphold the adverse credibility finding unless any reasonable adjudicator

would be compelled to conclude to the contrary. Fiadjoe v. Att’y Gen., 411 F. 3d 135,

153 (3d Cir. 2005).

       On remand, the IJ found Kamara’s story of obtaining his travel document

implausible because he stated that his fiancée’s brother tried to get the travel document

for him after an incident in September 2007. The IJ noted that there was evidence in the

Government’s records of photographs of Kamara taken for the application in July 2006

and March 2007. A.R. at 1353-54. The IJ also opined that Kamara’s testimony

regarding his attendance at the University was evasive and unresponsive and he failed to

recall specific details about events he claimed to be involved in. In addition, the IJ

pointed out that Kamara had submitted a letter from a friend, Sekou Conde, who stated

that Kamara had been subject to questioning by the security services and great cruelties.

A.R. at 1020. Kamara, however, had not testified to any questioning or cruelty. The IJ

also mentioned that a forensic document examiner opined that his high school identity

card was altered. A.R. at 280-81. The IJ reasonably relied on these inconsistencies and

the opinion of the forensic examiner in finding Kamara not credible.

       In his brief, Kamara argues that he was mistakenly considered not credible due to

a language barrier. However, he does not point to any specific testimony or evidence

which might have been translated incorrectly or any questions he might not have

understood. The DHS agent who conducted Kamara’s airport interview testified that


                                              3
Kamara appeared to clearly understand the questions asked of him using the Mandingo

interpreter. A.R. at 290.

       Kamara also contends that the DHS agent who detained him mistakenly stated that

Kamara was a Liberian national. He appears to believe that he was denied relief based

on this mistake regarding his nationality. Kamara attempted to enter the United States

with a fraudulent asylee document of an alien from Liberia. A.R. at 74-75. He signed a

statement from his airport interview indicating that he was born in Liberia. A.R. at 170,

1359. The DHS agent at the airport testified that Kamara stated that he had been born in

Liberia. Kamara denied making this statement. A.R. at 848. Any confusion over his

nationality is due to Kamara’s own actions and statements. Moreover, the IJ did not base

her adverse credibility finding or denial of relief on this issue.

       Kamara has not shown that the record would compel any reasonable adjudicator to

conclude that he is credible. Thus, he is not entitled to asylum, withholding of removal,

or CAT relief. Accordingly, we will deny the petition for review.




                                               4